            Case 1:18-cr-00634-AKH Document 22 Filed 02/26/19 Page
                                                          USDCSDNY1 of 1       'I
                                                                               lnocUMENT
                                                                                                              FILED
                                                                               .i ELECTRONICALLY
UNITED STATES DIS TRI CT COU RT                                                II DOC #: _ _      ~k- -,~ :--, -t--

SOU THE RN DIS TRI CT OF NEW YO RK                                             ;: DATE BL.ED: -t-- -=i f-+ --4 --
                                                   ------------ X
--------------------------------------------------

UN ITE D STATES OF AM ERI CA
                                                                       ORDER
             V.
                                                                       18 Cr. 634 (AKH)
MA RY BOONE,

                                         Defendant.

                                                           ------- X
 -------------------------------------------------------

ALVIN K. HELLERSTEIN, U.S.D.J.:
                                                               end ant Mar y Boo        ne's Feb ruar y 14,
                  For the reas ons stated on the record at Def

                                             end s to the Federal Bur eau           of Prisons ("B OP" ) that
201 9 sentencing hearing, the cou rt reco mm
                                                                                                   cam p for
    end ant be assi gne  d to serv e her cust  odia l sentence at the min imu m-s ecur ity pris on
Def
                                                                                                   end ant
    ale pris one rs at the Fed eral  Cor rect iona l Institution in Danbury, Connecticut. Def
fem
                                                                                                 with the
                                                    2019, at a time and plac e to be arranged
shall self-surrender to the BOP on May 15,

 BOP.

                   SO ORDERED.

 Dated:            Feb ruar y 26, 201 9
                   New York, New Yor k
